Citation Nr: 1211361	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  10-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to a rating greater than 10 percent for service-connected mechanical low back pain with degenerative joint disease.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to October 1994, and from January 2002 to May 2005.  He had subsequent service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Waco RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish service connection for residuals of TBI.  His service treatment records document his report of being subject to at least 6 improvised explosive device (IED) explosions, including an IED explosion in August 2004 which resulted in his award of the Purple Heart.

The Veteran filed his claim for TBI residuals in February 2008, after receiving a diagnosis of symptomatic TBI in the VA clinical setting.  His TBI residuals were identified as cognitive deficits, headaches, adjustment difficulties and insomnia.  However, the Veteran has undergone two formal VA Compensation and Pension (C&P) examinations which have found no TBI residuals.  The last examination in August 2010 was conducted under the current TBI examination protocol.  At that time, the examiner found that neuropsychological testing was not warranted due to normal results from mini-mental status examination (MMSE).

Overall, the Board finds a conflict of medical opinion as to whether the Veteran demonstrates cognitive deficits as a result of TBI residuals.  As the Board has no factual basis of record to evaluate the relative strength of these opinions, the Board finds that a comprehensive VA TBI examination which includes neuropsychological testing is warranted prior to any further appellate review.  See generally Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability). 

The Board further notes that the Veteran's former spouse is a trained psychologist.  On remand, the Veteran should be invited to submit a statement from his former spouse regarding her observations of the Veteran's deficits in memory, attention, concentration, executive functions, etc.

With respect to the claim for an increased rating for thoracolumbar spine disability, the Veteran testified in December 2011 to an increased severity of thoracolumbar spine disability since the last VA examination was conducted in August 2010.  In such a situation, the Board finds that a contemporaneous VA examination of the thoracolumbar spine is warranted.  VAOPGCPREC 11-95 (Apr. 7, 1995).

Finally, at his hearing in December 2011, the Veteran reported unemployability due to service-connected disability.  His testimony reasonably raises the issue of entitlement to TDIU which is deemed part of the current claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board remands the issue of entitlement to TDIU for further development.  For administrative purposes, the Board has listed the TDIU issue as a separate claim on the title page.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim for entitlement to TDIU.

2.  Invite the Veteran to submit a statement from his former spouse regarding her observations of the Veteran's deficits in memory, attention, concentration, executive functions, etc.

3.  Associate with the claims folder the Veteran's service treatment records (if any) with the Army National Guard for the time period from June 2005 to May 2007.

4.  Associate with the claims folder any available records from Darnell Army Community Hospital since June 2005.

5.  Associate with the claims folder complete clinical records of the Veteran's treatment within the VA Central Texas Healthcare system since September 2010.

6.  Upon completion of the above, schedule the Veteran for appropriate VA examination(s) in order to determine the current severity of his service-connected mechanical low back pain with degenerative joint disease.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination report.

In addition to addressing the range of motion of the lumbar spine, the examiner is requested to specifically address the extent, if any, of functional loss of use of the lumbar spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion.  

Additionally, the examiner is requested to review conflicting findings as to whether the Veteran manifests any abnormal spinal contour and, if found, whether such abnormal spinal contour is due to guarding or muscle spasm.

7.  Schedule the Veteran for TBI examination(s) for the purpose of ascertaining whether he has any current residuals of TBI sustained in service.  The Veteran may need to be scheduled for multiple examinations to examine each area of dysfunction that may have resulted from the in-service IED explosions.  The claims file must be reviewed by the examiner and the report should note that review.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  All indicated tests and examinations must be performed, and all findings reported in detail. 

    a)  the examiner is specifically requested to identify all residual symptoms and disabilities (including all subjective complaints) that are determined to be related to the in-service IED explosions reported by the Veteran based upon review of the entire evidentiary record;
    
    b) the examiner is requested to conduct neuropsychological testing to clarify the conflicting medical assessments as to whether the Veteran demonstrates cognitive deficits as a result of TBI residuals; and
    
    c) the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) or unlikely (a probability less than 50 percent) that the claimed impairment, including, but not limited to, cognitive impairment, short-term memory deficits, headaches, insomnia, tinnitus, adjustment difficulties, and intermittent upper extremity tingling sensation are related to TBI incurred during service. 

For purposes of providing this examination, the examiner is requested to consider the following:

* an August 2004 DA Form 4187 describing one IED event;
* an October 19, 2004 treatment summary for battle fatigue;
* a March 2005 Post-Deployment Health Assessment;
* an April 2005 Separation examination report;
* the December 2007 and December 2008 VA clinical records diagnosing symptomatic TBI;
* VA examination reports dated August 2005, June 2008, May 2010 and August 2010;
* a November 29, 2011 statement from the Veteran's brother; and
* the Veteran's testimony before the Board in December 2011.

A complete rationale for all conclusions must be included in the report provided. If the foregoing questions cannot be determined on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.  

8.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

